In the United States Court of Federal Claims
                                            No. 22-1600
                                     (Filed: December 1, 2022)

*************************************
                                    *
CHARLES B. HENRY,                   *
                                    *
                  Plaintiff,        *
                                    *
            v.                      *
                                    *
THE UNITED STATES,                  *
                                    *
                  Defendant.        *
                                    *
*************************************


                                    ORDER OF DISMISSAL


        Plaintiff Charles B. Henry (“Plaintiff”), an Alaska state prisoner proceeding pro se, 1 filed

a Complaint with this Court apparently seeking to submit an appeal to the Court of Appeals for

the Federal Circuit rather than a cause of action within this court’s jurisdiction. See ECF No. 1

at 1.

        Plaintiff’s intended appeal appears to be related to an incarceration stemming from sexual

abuse of a minor in 1990. See ECF No. 1 at 2-5. The Court of Federal Claims does not have

appellate jurisdiction over criminal convictions.

        Therefore, the Complaint is DISMISSED for lack of jurisdiction. The Clerk of the Court

is instructed to enter judgment accordingly.




        1
     Plaintiff also filed an application to proceed in forma pauperis. ECF No. 2. The Court
GRANTS the Motion for the limited purpose of the jurisdictional inquiry.
                                                    1
    s/Mary Ellen Coster Williams
    MARY ELLEN COSTER WILLIAMS
    Senior Judge




2